Exhibit 10.4

 

 



EXECUTION VERSION 



 



 

 

 

 

 

 

AMENDED AND RESTATED
MULTILATERAL MANAGEMENT SERVICES AGREEMENT

 

Dated as of June 16, 2017

 

by and among

 

PATTERN ENERGY GROUP INC.,

 

PATTERN ENERGY GROUP LP,

 

and

 

PATTERN ENERGY GROUP 2 LP

 

 

 

 

 



 



 







 

 

Table of Contents

 

Article I
DEFINITIONS AND USAGE

 



Section 1.01 Definitions 1

 

Article II
PEG 1’S RESPONSIBILITIES

 

Section 2.01 PEG 1 Services 4

 

Article III
PEG INC.’S RESPONSIBILITIES

 

Section 3.01 PEG Inc. Services 5 Section 3.02 MOMA and PAA Services 6

 

Article IV
PEG 2 RESPONSIBILITIES

 

Section 4.01 PEG 2 Services 6

 

Article V
STANDARD OF PERFORMANCE

 

Section 5.01 Diligence, Care and Prudence 8 Section 5.02 Limitation on Liability
8

 

Article VI
COMPENSATION AND PAYMENT

 

Section 6.01 PEG 1 Services 8 Section 6.02 PEG Inc. Services 9 Section 6.03 PEG
2 Services 10 Section 6.04 Billing and Payment 11 Section 6.05 Records 11

 

Article VII
PEG 2 TRANSITION

 

Section 7.01 PEG 2 Transition 11 Section 7.02 No Payments 12 Section 7.03
Reimbursement following PEG 2 Transition 12 Section 7.04 Transition 12

 

 

Article VIII
REINTEGRATION EVENTS

 

Section 8.01 Reintegration Event 12 Section 8.02 No Payments 13 Section 8.03
Services Following the PEG 1 Employee Reintegration 13 Section 8.04 Services
Following the PEG 2 Employee Reintegration 13 Section 8.05 Reimbursement
following Employee Reintegrations 13 Section 8.06 Transition 13

 

Article IX

EMPLOYMENT OF PERSONNEL

 

Section 9.01 Personnel 14

 

Article X
DISPUTE RESOLUTION

 

Section 10.01 Procedure 14 Section 10.02 Continuation of Work 14

 

Article XI
COMMENCEMENT AND TERMINATION

 

Section 11.01 Term 15 Section 11.02 Cooperation 15 Section 11.03 Early
Termination by PEG Inc. 15 Section 11.04 Early Termination by PEG 1 16 Section
11.05 Early Termination by PEG 2 16

 

Article XII
INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Section 12.01 Indemnification 17 Section 12.02 Exclusion of Consequential
Damages 18 Section 12.03 Total Limitation on Liability 18 Section 12.04 Survival
18

 

Article XIII
RIGHT TO PURCHASE CERTAIN ASSETS

 

Section 13.01 Purchase Right 18 Section 13.02 Procedure 18 Section 13.03
Disputes 18 Section 13.04 Transfer 18

 



 

 

Article XIV
MISCELLANEOUS

 



Section 14.01 Assignment 19 Section 14.02 Authorization 19 Section 14.03
Governing Law, Jurisdiction, Venue 19 Section 14.04 No Partnership 20 Section
14.05 Notice 20 Section 14.06 Usage 21 Section 14.07 Entire Agreement 21 Section
14.08 Amendment 21 Section 14.09 Confidential Information 21 Section 14.10
Discharge of Obligations 22 Section 14.11 Third Party Beneficiaries 22 Section
14.12 Severability 22 Section 14.13 Binding Effect 22 Section 14.14 Counterparts
22



 

 

 

AMENDED AND RESTATED
MULTILATERAL MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED MULTILATERAL MANAGEMENT SERVICES AGREEMENT (the
“Agreement”) is made as of this 16th day of June, 2017 (the “Effective Date”),
by and among PATTERN ENERGY GROUP INC., a Delaware corporation (“PEG Inc.”),
PATTERN ENERGY GROUP LP, a Delaware limited partnership (“PEG 1”), and PATTERN
ENERGY GROUP 2 LP, a Delaware limited partnership (“PEG 2”). Each of PEG Inc.,
PEG 1, and PEG 2 is referred to herein as a “Party” and collectively as the
“Parties.”

 

W I T N E S S E T H:

 

WHEREAS, PEG Inc. and PEG 1 entered into a Bilateral Management Services
Agreement, dated as of October 2, 2013 (the “Initial Agreement”), as amended by
the First Amendment to Bilateral Management Services Agreement dated as of July
3, 2015, whereby each of PEG Inc. and PEG 1 wishes to engage the other to
provide certain management services and each of PEG Inc. and PEG 1 wishes to
accept such engagement to provide such services for the benefit of the other in
accordance with the terms and conditions set forth therein;

 

WHEREAS, the Parties entered into a Multilateral Management Services Agreement,
dated as of December 8, 2016, amending and restating the Initial Agreement in
its entirety (the “Multilateral Agreement”), among other things, to add PEG 2 as
a party;

 

WHEREAS, the Parties desire to amend and restate the Multilateral Agreement to
further provide for the rights and obligations of the Parties;

 

WHEREAS, the Parties contemplate the transfer of PEG 1 employees and employees
of its subsidiaries into PEG Inc. or PEG 2 upon the occurrence of certain
events, after which the services provided by PEG 1 will be internalized by PEG
Inc. or PEG 2, as applicable, as set forth herein; and

 

WHEREAS, entering into this Agreement is mutually beneficial to all Parties as
the Parties will be sharing the costs of such services and by so doing will
reduce the respective costs of each Party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby amend
and restate the Multilateral Agreement in its entirety and further agree as
follows:

 

Article I
DEFINITIONS AND USAGE

 

Section 1.01        Definitions. Unless the context shall otherwise require or
the express terms of this Agreement shall otherwise provide, capitalized terms
used herein shall have the following meanings:

 

1

 

“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified.

 

“Agreement” is defined in the preamble.

 

“Effective Date” is defined in the preamble.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“Initial Agreement” is defined in the preamble.

 

“Multilateral Agreement” is defined in the preamble.

 

“NASDAQ” means the NASDAQ Global Market.

 

“notices” is defined in Section 14.05.

 

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or governmental authority.

 

“PEG 1” is defined in the preamble.

 

“PEG 1 Employee Reintegration” is defined in Section 8.01.

 

“PEG 1 LPA” means the First Amended and Restated Agreement of Limited
Partnership of PEG 1, dated as of July 15, 2010, as the same may be amended from
time to time.

 

“PEG 1 Reintegration Event” is defined in Section 8.01.

 

“PEG 1 Services” means the services set forth in Section 2.01.

 

“PEG 1 Services Failure” is defined in Section 2.01.

 

“PEG 1 Services Period” is defined in Section 2.01.

 

“PEG 2” is defined in the preamble.

 

“PEG 2 Services Failure” is defined in Section 4.01.

 

“PEG 2 Employee Reintegration” is defined in Section 8.02.

 

“PEG 2 LPA” means the Second Amended and Restated Agreement of Limited
Partnership of PEG 2, dated as of the date hereof, as the same may be amended
from time to time.

 

“PEG 2 Reintegration Event” is defined in Section 8.02.

 

2

 

“PEG 2 Services” means the services set forth in Section 4.01.

 

“PEG 2 Transition” is defined in Section 7.01.

 

“PEG 2 Transition Trigger Event” is defined in Section 7.01.

 

“PEG Inc.” is defined in the preamble.

 

“PEG Inc. Services” means the services set forth in Section 3.01.

 

“Reference Rate” means the rate as published, from time to time, in The Wall
Street Journal as the prime lending rate or “prime rate” plus one percent (1%).

 

“Senior Officer” means an officer that has been appointed to the relevant
Party’s management committee, board or similar body charged with the management
of such Party.

 

“Shared PEG Executives” means the senior executives of PEG Inc. who will provide
executive management services to PEG 1 or PEG 2 in accordance with Section 3.01
and devote the percentage of time and have the responsibilities to PEG 1 or PEG
2, in each case, as set forth on Schedule 1 hereto (as such schedule may be
updated by mutual agreement of the Parties from time to time).

 

“Support Assets” means, with respect to any Party, any asset or assets that may
be reasonably necessary for and related to the administration of such Party’s
business, such as computer hardware, software, data back-up infrastructure,
facilities and any other assets as may be reasonably determined by such Party.

 

“Term” is defined in Section 11.01.

 

“Total Market Capitalization” means the aggregate value of PEG Inc.’s issued and
outstanding Class A Shares (assuming that all of PEG Inc.’s then outstanding
Class B Shares had converted into Class A Shares on a one-forone basis prior to
such date) determined based on the daily volume weighted average price of the
Class A Shares on the NASDAQ (or the then primary securities exchange or
association or over-thecounter market on which the Class A Shares are listed for
trading).

 

“Trading Day” means a day on which the Class A Shares:

 

(i)       are not suspended from trading on any national or regional securities
exchange or association or over-thecounter market at the close of business; and

 

(ii)       have traded at least once on the NASDAQ or the national or regional
securities exchange or association or over-thecounter market that is the primary
market for the trading of the Class A Shares.

 

“Transaction” is defined in Section 14.09(c).

 

3

 

Article II
PEG 1’S RESPONSIBILITIES

 

Section 2.01        PEG 1 Services. Until the earlier of (i) the PEG 1
Reintegration and (ii) the PEG 2 Transition (the “PEG 1 Services Period”), PEG 1
shall make its personnel and the personnel of its subsidiaries available to PEG
Inc. and PEG 2 to provide and perform the following services for PEG Inc., PEG 2
and their respective Affiliates and project entities in accordance with, subject
to Section 9.01, the scope, instruction, and policies of PEG Inc. or PEG 2, as
applicable (the “PEG 1 Services”):

 

(a)                day-today administrative services;

 

(b)               services related to accounting and tax, including, preparation
and filing of tax returns and maintaining books and records;

 

(c)                services related to preparation of annual consolidated
financial statements, and quarterly interim financial statements;

 

(d)               services related to regulatory reporting and other public
filings and disclosures;

 

(e)                services related to preparation of annual budgets;

 

(f)                legal and corporate secretarial support and other corporate
services;

 

(g)               services related to financial analysis, financing, and, when
requested to do so, assisting in the process of raising capital by way of debt,
equity or otherwise;

 

(h)               services related to human resources support and
administration;

 

(i)                 services related to information technology support;

 

(j)                 providing advice with respect to issues concerning project
development, permitting, construction management and engineering, power
marketing, environmental management and implementation;

 

(k)               providing assistance in connection with PEG Inc.’s pursuit of
acquisition opportunities;

 

(l)                 services related to obtaining and maintaining insurance;

 

(m)             services related to maintaining required governmental approvals
and permits and preparing and submitting filings with respect to PEG Inc.’s
projects;

 

(n)               services with respect to compliance with applicable laws and
other obligations of PEG Inc. and PEG 2 and their respective projects;

 

(o)               supervising and monitoring PEG Inc.’s and PEG 2’s and their
respective counterparties’ compliance with the terms and conditions of PEG
Inc.’s and PEG 2’s respective

 

4

 

contracts and performing on behalf of PEG Inc. and PEG 2 reporting and other
routine administrative responsibilities under such contracts; and

 

(p)               performing such other tasks of an administrative nature as PEG
Inc. or PEG 2 may reasonably request from time to time in connection with or
related to PEG Inc. or PEG 2, their respective Affiliates and/or their
respective operations.

 

Prior to taking any action that will materially diminish its ability to provide
the PEG 1 Services as contemplated under this Agreement, PEG 1 will provide PEG
Inc. and PEG 2 with advance written notice of such anticipated action. PEG Inc.
and PEG 2 shall then have a period of 30 days to deliver a written response to
PEG 1, either consenting to such action or stating that such action may only be
taken following a notice period of six (6) months. Failure by PEG Inc. or PEG 2
to deliver such response within such 30 day period shall be deemed, with respect
to such respective party, consent of the described action. For the avoidance of
doubt, PEG 1 may determine, in its sole discretion based on its own business
considerations, to take any such action.

 

PEG 1 agrees that, during the PEG 1 Services Period, the PEG 1 Services shall
include such resources and services that a reasonably prudent professional
operating in the wind industry would deem appropriate taking into account the
business plan, approved budget, costs and expenses to support the foregoing for
each of PEG Inc. and PEG 2. Following notice to PEG 1 by PEG Inc. or PEG 2, as
applicable, notifying PEG 1 of its failure to provide such sufficient resources
and services, PEG 1 shall have a period of thirty (30) days to cure any such
failure; provided, however, that if the fact, circumstance or condition that is
the subject of such failure cannot reasonably be remedied within such 30-day
period and if, within such period, PEG 1 provides reasonable evidence to PEG
Inc. and PEG 2 that it has commenced, and thereafter proceeds with reasonable
due diligence, to remedy such failure, such period shall be extended for a
reasonable period satisfactory to PEG Inc. and PEG 2, acting reasonably, for PEG
1 to remedy the same. Following such period, in the event that PEG 1 has not
cured such failure (unless such failure is a result of the PEG 2 Board of
Directors or the PEG LP Board of Directors not providing approval to fund such
increased resources and services) (a “PEG 1 Services Failure”) then, except any
time following a PEG 2 Transition, PEG 1 Employee Reintegration, or PEG 2
Employee Reintegration, PEG 2 shall have the right, in its sole discretion, to
(A) cause PEG 1 to hire additional development personnel, or (B) initiate a
wind-down of PEG 2 in accordance with the terms of the PEG 2 LPA; provided that
PEG Inc. shall be afforded a reasonable opportunity to effect a PEG 1 Employee
Reintegration following a PEG 1 Services Failure prior to PEG 2 having such
right to initiate a wind-down of PEG 2.

 

Article III
PEG INC.’S RESPONSIBILITIES

 

Section 3.01        PEG Inc. Services. PEG Inc. shall make its personnel and the
personnel of its subsidiaries available to PEG 1 and PEG 2 to provide and
perform the following services for PEG 1, PEG 2, and their respective Affiliates
in accordance with, subject to Section 8.01 and Section 8.03, the scope,
instruction, and policies of PEG 1 or PEG 2, as applicable (the “PEG Inc.
Services”):

 

5

 

(a)                provide and perform the PEG 1 Services after a PEG 1 Employee
Reintegration;

 

(b)               provide and perform the PEG 2 Services after a PEG 2 Employee
Reintegration;

 

(c)                act as a Shared PEG Executive, as agreed from time to time
(with the Shared PEG Executives on the Effective Date indicated on Schedule 1
hereto);

 

(d)               support PEG 1’s and PEG 2’s development activities, analysis
of development opportunities and cost analysis and assist with respect to issues
concerning project operations and maintenance to the extent required for PEG 1’s
or PEG 2’s development activities; and

 

(e)                perform such other tasks of an administrative nature as PEG 1
or PEG 2 may reasonably request from time to time in connection with or related
to PEG 1 or PEG 2 and/or their respective business activities.

 

PEG Inc. agrees that the PEG Inc. Services shall include such resources and
services that a reasonably prudent professional operating in the wind industry
would deem appropriate taking into account the business plan, approved budget,
costs and expenses to support the foregoing for each of PEG 1 and PEG 2.
Following notice to PEG Inc. by PEG 2, notifying PEG Inc. of its failure to
provide such sufficient resources and services, PEG Inc. shall have a period of
thirty (30) days to cure any such failure; provided, however, that if the fact,
circumstance or condition that is the subject of such failure cannot reasonably
be remedied within such 30-day period and if, within such period, PEG Inc.
provides reasonable evidence to PEG 2 that it has commenced, and thereafter
proceeds with reasonable due diligence, to remedy such failure, such period
shall be extended for a reasonable period satisfactory to PEG 2, acting
reasonably, for PEG Inc. to remedy the same. Following such period, in the event
that PEG Inc. has not cured such failure (unless such failure is a result of the
PEG 2 Board of Directors or the PEG LP Board of Directors not providing approval
to fund such increased resources and services), PEG 2 shall have the right, in
its sole discretion, to (A) suspend PEG Inc. from taking on any additional
development projects until such time that PEG Inc. has reasonably demonstrated
that sufficient resources and services are being provided to PEG 2, (B) cause
PEG Inc. to hire additional development personnel (if the failure relates to the
provision of (x) PEG 1 Services following the PEG 1 Employee Reintegration or
(y) PEG 2 Services following the PEG 2 Employee Reintegration), or (C) initiate
a wind-down of PEG 2 in accordance with the terms of the PEG 2 LPA.

 

Section 3.02        MOMA and PAA Services. PEG Inc. will have the exclusive
right, but not the obligation, to provide services pursuant to Management
Operation and Maintenance Agreements (“MOMAs”) and Project Administration
Agreements (“PAAs”) for projects developed by PEG 1 or PEG 2, with all such
MOMAs and PAAs to be negotiated on customary arms’ length terms.

 

Article IV
PEG 2 RESPONSIBILITIES

 

Section 4.01        PEG 2 Services. Following the consummation of a PEG 2
Transition, PEG 2 shall make its personnel and the personnel of its subsidiaries
available to PEG Inc. and PEG 1 to provide and perform the following services
for PEG Inc., PEG 1, and their respective

 

6

 

Affiliates in accordance with, subject to Section 9.01, the scope, instruction,
and policies of PEG Inc. or PEG 1, as applicable (the “PEG 2 Services”):

 

(a)                day-today administrative services;

 

(b)               services related to accounting and tax, including, preparation
and filing of tax returns and maintaining books and records;

 

(c)                services related to preparation of annual consolidated
financial statements, and quarterly interim financial statements;

 

(d)               services related to regulatory reporting and other public
filings and disclosures;

 

(e)                services related to preparation of annual budgets;

 

(f)                legal and corporate secretarial support and other corporate
services;

 

(g)               services related to financial analysis, financing, and, when
requested to do so, assisting in the process of raising capital by way of debt,
equity or otherwise;

 

(h)               services related to human resources support and
administration;

 

(i)                 services related to information technology support;

 

(j)                 providing advice with respect to issues concerning project
development, permitting, construction management and engineering, power
marketing, environmental management and implementation;

 

(k)               providing assistance in connection with PEG Inc.’s pursuit of
acquisition opportunities;

 

(l)                 services related to obtaining and maintaining insurance;

 

(m)             services related to maintaining required governmental approvals
and permits and preparing and submitting filings with respect to PEG Inc.’s
projects;

 

(n)               services with respect to compliance with applicable laws and
other obligations of PEG Inc. and PEG 1 and their respective projects;

 

(o)               supervising and monitoring PEG Inc.’s and PEG 1’s and their
respective counterparties’ compliance with the terms and conditions of PEG
Inc.’s and PEG 1’s respective contracts and performing on behalf of PEG Inc. and
PEG 1 reporting and other routine administrative responsibilities under such
contracts; and

 

(p)               performing such other tasks of an administrative nature as PEG
Inc. or PEG 1 may reasonably request from time to time in connection with or
related to PEG Inc. or PEG 1, their respective Affiliates and/or their
respective operations.

 

7

 

PEG 2 agrees that the PEG 2 Services shall include such resources and services
that a reasonably prudent professional operating in the wind industry would deem
appropriate taking into account the business plan, approved budget, costs and
expenses to support the foregoing for each of PEG Inc. and PEG 1. Following
notice to PEG 2 by PEG Inc. notifying PEG 2 of its failure to provide such
sufficient resources and services, PEG 2 shall have a period of thirty (30) days
to cure any such failure; provided, however, that if the fact, circumstance or
condition that is the subject of such failure cannot reasonably be remedied
within such 30-day period and if, within such period, PEG 2 provides reasonable
evidence to PEG Inc. that it has commenced, and thereafter proceeds with
reasonable due diligence, to remedy such failure, such period shall be extended
for a reasonable period satisfactory to PEG Inc., acting reasonably, for PEG 2
to remedy the same. In the event that PEG 2 has not cured such failure upon the
expiration of such period, a “PEG 2 Services Failure” shall have occurred.

 

Article V
STANDARD OF PERFORMANCE

 

Section 5.01        Diligence, Care and Prudence. Each Party shall use such
diligence, care and prudence in the performance of its duties, including each
Party’s respective services set forth in Article II and Article III hereof and
shall devote such time, effort and skills, and shall cause its employees and the
employees of its subsidiaries to devote such time effort and skills, as an
ordinary professional in like position would do in like circumstances, with like
executive responsibilities and fiduciary duties in the case of those employees
that serve as executive officers of PEG Inc. who also serve as executive
officers of either PEG 1 or PEG 2 (or both), but subject to and in accordance
with the provisions of this Agreement.

 

Section 5.02        Limitation on Liability. A Party shall have no liability
under this Agreement for failure to take actions as to which it has requested in
writing the instruction of the other Party to perform if such instruction is not
timely given.

 

Article VI
COMPENSATION AND PAYMENT

 

Section 6.01        PEG 1 Services. PEG Inc. and PEG 2 shall pay and reimburse
PEG 1 for the PEG 1 Services as follows:

 

(a)                Reimbursable Costs.

 

(i)                 PEG Inc. shall reimburse PEG 1 for PEG Inc.’s allocable
share of the costs incurred by PEG 1, on behalf of PEG Inc. in providing the PEG
1 Services. Such costs are expected to include, among other things, the share of
costs allocable to PEG Inc. for internal, general and administrative overhead
expenses (including rent, utilities, taxes, service contracts, office supplies,
insurance and other such costs), and compensation provided to the personnel of
PEG 1.

 

(ii)               PEG 2 shall reimburse PEG 1 for PEG 2’s allocable share of
the costs incurred by PEG 1, on behalf of PEG 2 in providing the PEG 1 Services.
Such costs are expected to include, among other things, the share of costs
allocable to PEG 2 for

 

8

 

internal, general and administrative overhead expenses (including rent,
utilities, taxes, service contracts, office supplies, insurance and other such
costs), and compensation provided to the personnel of PEG 1.

 

(b)               Reimbursable Expenses.

 

(i)                 PEG Inc. shall reimburse PEG 1, for PEG Inc.’s allocable
share of all outof-pocket expenses that PEG 1 incurs or pays in connection with
the performance of the PEG 1 Services.

 

(ii)               PEG 2 shall reimburse PEG 1, for PEG 2’s allocable share of
all outof-pocket expenses that PEG 1 incurs or pays in connection with the
performance of the PEG 1 Services.

 

(c)                Methodology. The allocation of costs and expenses
attributable to PEG Inc. and PEG 2 under Sections 6.01(a) and (b) above shall be
calculated in accordance with the methodology set forth on Exhibit A.

 

(d)               Certain Fees. For the PEG 1 Services set forth in Section
2.01(j) in addition to any reimbursements due under Sections 6.01(a) and (b)
above, PEG Inc. and PEG 2 shall pay a fee in an amount equal to 5% of the cost
of such services (such cost to be determined in accordance to Section 6.01(c))
and the fee shall be payable in accordance with Section 6.04.

 

Section 6.02        PEG Inc. Services. PEG 1 and PEG 2 shall pay and reimburse
PEG Inc. for the PEG Inc. Services as follows:

 

(a)                Reimbursable Costs.

 

(i)                 PEG 1 shall reimburse PEG Inc. for PEG 1’s allocable share
of the costs incurred by PEG Inc. on behalf of PEG 1 in providing the PEG Inc.
Services. Such costs are expected to include, among other things, the share of
costs allocable to PEG 1 for internal, general and administrative overhead
expenses (including rent, utilities, taxes, service contracts, office supplies,
any Support Assets transferred to PEG Inc. by PEG 1 pursuant to the Purchase
Right herein, insurance and other such costs), and compensation provided to the
personnel of PEG Inc., including, for the avoidance of doubt, compensation
provided to executive officers of PEG Inc. who also serve as executive officers
of PEG 1.

 

(ii)               PEG 2 shall reimburse PEG Inc. for PEG 2’s allocable share of
the costs incurred by PEG Inc. on behalf of PEG 2 in providing the PEG Inc.
Services. Such costs are expected to include, among other things, the share of
costs allocable to PEG 2 for internal, general and administrative overhead
expenses (including rent, utilities, taxes, service contracts, office supplies,
any Support Assets transferred to PEG Inc. by PEG 2 pursuant to the Purchase
Right herein, insurance and other such costs), and compensation provided to the
personnel of PEG Inc., including, for the avoidance of doubt, compensation
provided to executive officers of PEG Inc. who also serve as executive officers
of PEG 2.

 

9

 

(b)               Reimbursable Expenses.

 

(i)                 PEG 1 shall reimburse PEG Inc. for PEG 1’s allocable share
of all out-ofpocket expenses that PEG Inc. incurs in connection with the
performance of the PEG Inc. Services.

 

(ii)               PEG 2 shall reimburse PEG Inc. for PEG 2’s allocable share of
all out-ofpocket expenses that PEG Inc. incurs in connection with the
performance of the PEG Inc. Services.

 

(c)                Methodology. The allocation of costs and expenses
attributable to PEG 1 and PEG 2 shall be calculated in accordance with the
methodology set forth on Exhibit A.

 

(d)               Certain Fees. For the PEG Inc. Services set forth in Section
3.01(d), in addition to any reimbursements due under Sections 6.02(a) and (b)
above, PEG 1 shall pay a fee, in the aggregate, in an amount equal to 5% of the
cost of such services (such cost to be determined in accordance to Section
6.02(c)) and the fee shall be payable in accordance with Section 6.04.

 

Section 6.03        PEG 2 Services. PEG Inc. and PEG 1 shall pay and reimburse
PEG 2 for the PEG 2 Services as follows:

 

(a)                Reimbursable Costs.

 

(i)                 PEG Inc. shall reimburse PEG 2 for PEG Inc.’s allocable
share of the costs incurred by PEG 2 on behalf of PEG Inc. in providing the PEG
2 Services. Such costs are expected to include, among other things, the share of
costs allocable to PEG Inc. for internal, general and administrative overhead
expenses (including rent, utilities, taxes, service contracts, office supplies,
insurance and other such costs), and compensation provided to the personnel of
PEG 2.

 

(ii)               PEG 1 shall reimburse PEG 2 for PEG 1’s allocable share of
the costs incurred by PEG 2 on behalf of PEG 1 in providing the PEG 2 Services.
Such costs are expected to include, among other things, the share of costs
allocable to PEG 1 for internal, general and administrative overhead expenses
(including rent, utilities, taxes, service contracts, office supplies, insurance
and other such costs), and compensation provided to the personnel of PEG 2.

 

(b)               Reimbursable Expenses.

 

(i)                 PEG Inc. shall reimburse PEG 2 for PEG Inc.’s allocable
share of all out-of-pocket expenses that PEG 2 incurs or pays in connection with
the performance of the PEG 2 Services.

 

(ii)               PEG 1 shall reimburse PEG 2 for PEG 1’s allocable share of
all out-of-pocket expenses that PEG 2 incurs or pays in connection with the
performance of the PEG 2 Services.

 

10

 

(c)                Methodology. The allocation of costs and expenses
attributable to PEG Inc. and PEG 1 under Sections 6.03(a) and (b) above shall be
calculated in accordance with the methodology set forth on Exhibit A.

 

(d)               Certain Fees. For the PEG 2 Services set forth in Section
4.01(j) in addition to any reimbursements due under Sections 6.03(a) and (b)
above, PEG Inc. and PEG 1 shall pay a fee in an amount equal to 5% of the cost
of such services (such cost to be determined in accordance to Section 6.03(c))
and the fee shall be payable in accordance with Section 6.04.

 

Section 6.04        Billing and Payment. Within thirty (30) days following
submission by a Party of an invoice to the other Party reflecting any fees,
costs and expenses due and payable by the other Party (which invoice shall
include copies of third party invoices identifying and substantiating, in
reasonable detail, the nature of such fees, costs and expenses and the basis for
reimbursement thereof), the receiving Party shall:

 

(a)                Make such payment of the fees, costs and expenses, less any
portion of such fees, costs and expenses that the receiving Party disputes in
good faith;

 

(b)               With respect to any disputed portion of such invoice, provide
the billing Party with a written statement explaining, in reasonable detail, the
basis for such dispute. The parties shall attempt to resolve any such disputed
portion. In the event that the Parties are unable to resolve such dispute, the
provision of Article X hereof shall apply; and

 

(c)                Any amount owed hereunder that remains unpaid more than ten
(10) days after the date such amount is due and payable under this Agreement
shall accrue interest at the Reference Rate beginning on the first (1st) day
after such amount became due and payable.

 

Section 6.05        Records. Each Party shall retain copies of invoices
submitted by it under this Agreement and of any third party invoices or similar
documentation contained or reflected therein, for a minimum period of three (3)
years or such longer period to the extent required by law.

 

Article VII
PEG 2 TRANSITION

 

Section 7.01        PEG 2 Transition. PEG 2 shall have the option, exercisable
by delivery of written notice of exercise to PEG 1, with a copy to PEG Inc., to
require PEG 1 to cooperate and use reasonable efforts to cause the employees of
PEG 1 and any of its subsidiaries to become employees of PEG 2 or any of its
subsidiaries (the “PEG 2 Transition”, and the date, if any, such notice is so
delivered, the “PEG 2 Transition Trigger Event”) and to execute all employment
and other agreements and documents reasonably necessary to implement the PEG 2
Transition. From and after the occurrence of the PEG 2 Transition Trigger Event,
PEG 1 will cooperate to cause the PEG 2 Transition to occur within six (6)
months following the PEG 2 Transition Trigger Event or as soon as reasonably
practicable thereafter; provided, however, that PEG 2 shall consult with PEG
Inc. at least fifteen (15) calendar days prior to a PEG 2 Transition Trigger
Event; provided, further, that PEG 2 shall not exercise a PEG 2 Transition (or,
if a PEG 2 Transition has been exercised, proceed with such PEG 2 Transition) if
PEG Inc. provides PEG 2

 

11

 

with written notice of its intent to exercise a PEG 1 Employee Reintegration
within six (6) months following the PEG 2 Transition Trigger Event.

 

Section 7.02        No Payments. Neither PEG 1 nor PEG Inc. will be required to
make any payments to PEG 2 upon the occurrence of the PEG 2 Transition other
than as described in Section 7.03. PEG 2 will not be required to make any
payments to PEG 1 or PEG Inc. upon the occurrence of the PEG 2 Transition, other
than the payment of any statutory severance payments that may be due and payable
to Canadian and Chilean employees as result of the PEG 2 Transition.
Notwithstanding anything to the contrary herein, PEG 2 shall not assume any
employee-related liabilities (including, without limitation, back salaries,
medical reimbursements, or deferred compensation) of PEG 1 that accrued prior to
the consummation of the PEG 2 Transition.

 

Section 7.03        Reimbursement following PEG 2 Transition. Following the PEG
2 Transition, all third-party transactional costs incurred by PEG 1 or PEG Inc.
in connection with the PEG 2 Transition shall be borne by PEG 2.

 

Section 7.04        Transition. Following the PEG 2 Transition Trigger Event,
the Parties shall mutually cooperate and use reasonable best efforts to cause
the employees of PEG 1 and its subsidiaries to become the employees of PEG 2 and
to execute all employment and other agreements and documents necessary to
implement the PEG 2 Transition.

 

Article VIII
REINTEGRATION EVENTS

 

Section 8.01        Reintegration Event. Notwithstanding any other provision of
this Agreement to the contrary, PEG Inc. shall have the option, exercisable by
delivery of written notice of exercise to PEG 1 or PEG 2:

 

(a)                at any time after the earliest to occur of (i) the date that
PEG 1 provides written notice to PEG Inc. that PEG 1 will complete a wind-down
within six (6) months following the date of such notice, (ii) the third
anniversary of the date hereof, and (iii) a PEG 1 Services Failure, to require
PEG 1 to cause the employees of PEG 1 and its subsidiaries to become employees
of PEG Inc. and its subsidiaries (the “PEG 1 Employee Reintegration” and the
date, if any, such notice of exercise is so delivered, the “PEG 1 Reintegration
Event”). From and after the occurrence of the PEG 1 Reintegration Event, PEG
Inc., PEG 1, and PEG 2 will cooperate to cause the PEG 1 Employee Reintegration
to occur by the six month anniversary of the PEG 1 Reintegration Event or as
soon as reasonably practical thereafter; and

 

(b)               at any time after the earliest to occur of (i) the PEG 2
Transition Trigger Event but before the PEG 2 Transition, (ii) the third
anniversary of the date hereof, (iii) a PEG 2 Services Failure and (iv) a
wind-up of PEG 2 being initiated, to require PEG 2 to cause the employees of PEG
2 and its subsidiaries to become employees of PEG Inc. and its subsidiaries (the
“PEG 2 Employee Reintegration” and the date, if any, such notice of exercise is
so delivered, the “PEG 2 Reintegration Event”). From and after the occurrence of
the PEG 2 Reintegration Event, PEG Inc., PEG 1, and PEG 2 will cooperate to
cause the PEG 2 Employee Reintegration to occur by

 

12

 

the six month anniversary of the PEG 2 Reintegration Event or as soon as
reasonably practical thereafter.

 

Section 8.02        No Payments. Neither PEG 1 nor PEG 2 will be required to
make any payments to PEG Inc. upon the occurrence of a PEG 1 Employee
Reintegration or PEG 2 Employee Reintegration other than as described in Section
8.03 and Section 8.05. PEG Inc. will not be required to make any payments to PEG
1 or PEG 2 upon the occurrence of the PEG 1 Employee Reintegration or PEG 2
Employee Reintegration, other than the payment of any statutory severance
payments that may be due and payable to Canadian and Chilean employees as result
of the PEG 1 Reintegration Event or PEG 2 Reintegration Event, as applicable.
Notwithstanding anything to the contrary herein, PEG Inc. shall not assume any
employee-related liabilities (including, without limitation, back salaries,
medical reimbursements, or deferred compensation) of (a) PEG 1 that accrued
prior to the consummation of the PEG 1 Employee Reintegration or (b) PEG 2 that
accrued prior to the consummation of the PEG 2 Employee Reintegration.

 

Section 8.03        Services Following the PEG 1 Employee Reintegration.
Following the PEG 1 Employee Reintegration, the PEG 1 Services set forth in
Section 2.01 shall be deemed to be included in the PEG Inc. Services set forth
in Section 3.01. PEG Inc. shall thereafter continue to provide the PEG Inc.
Services to PEG 1 and PEG 2 (including, for the avoidance of doubt, such
capabilities that as result of the PEG 1 Employee Reintegration shall have
become capabilities of PEG Inc.), solely to the extent requested by PEG 1 or PEG
2 in connection with the development, construction, and back-office activities
of PEG 1 or PEG 2, as applicable.

 

Section 8.04        Services Following the PEG 2 Employee Reintegration.
Following the PEG 2 Employee Reintegration, the PEG 2 Services set forth in
Section 4.01 shall be deemed to be included in the PEG Inc. Services set forth
in Section 3.01. PEG Inc. shall thereafter continue to provide the PEG Inc.
Services to PEG 1 and PEG 2 (including, for the avoidance of doubt, such
capabilities that as result of the PEG 2 Employee Reintegration shall have
become capabilities of PEG Inc.), solely to the extent requested by PEG 1 or PEG
2 in connection with the development, construction, and back-office activities
of PEG 1 or PEG 2, as applicable.

 

Section 8.05        Reimbursement following Employee Reintegrations. Following
either the PEG 1 Employee Reintegration or PEG 2 Employee Reintegration, PEG 1
and PEG 2 will continue to pay PEG Inc. for the PEG Inc. Services being provided
to PEG 1 or PEG 2, as applicable, consistent with Section 6.02. All third-party
transactional costs incurred by PEG 1, PEG 2 or PEG Inc. in connection with the
PEG 1 Employee Reintegration or PEG 2 Employee Reintegration shall be borne by
PEG Inc.

 

Section 8.06        Transition. Following the PEG 1 Employee Reintegration Event
or PEG 2 Employee Reintegration Event, the Parties shall mutually cooperate and
use reasonable best efforts to cause the employees of PEG 1 or PEG 2, as
applicable, and their respective subsidiaries, to become the employees of PEG
Inc. and to execute all employment and other agreements and documents reasonably
necessary to implement the PEG 1 Employee Reintegration or PEG 2 Employee
Reintegration, as applicable.

 

13

 

Article IX

EMPLOYMENT OF PERSONNEL

 

Section 9.01        Personnel. Notwithstanding any other provision of this
Agreement to the contrary, (i) prior to the occurrence of the PEG 1 Employee
Reintegration or PEG 2 Transition, all personnel performing the PEG 1 Services
shall perform such services under the direction and supervision of PEG 1 and its
subsidiaries and shall at all times remain employees or independent contractors,
as the case may be, of PEG 1 or one of its subsidiaries (other than PEG Inc.) or
a third party and shall not become or be deemed to be employees of PEG Inc. or
PEG 2 or any of their respective subsidiaries (except pursuant to the PEG 1
Employee Reintegration, PEG 2 Employee Reintegration or PEG 2 Transition, as
applicable), (ii) prior to the occurrence of the PEG 2 Employee Reintegration
all personnel performing the PEG 2 Services shall perform such services under
the direction and supervision of PEG 2 and its subsidiaries and shall at all
times remain employees or independent contractors, as the case may be, of PEG 2
or one of its subsidiaries (other than PEG Inc.) or a third party and shall not
become or be deemed to be employees of PEG Inc. or PEG 1 or any of their
respective subsidiaries (except pursuant to the PEG 2 Employee Reintegration, as
applicable), and (iii) all personnel performing the PEG Inc. Services shall
perform such services under the direction and supervision of PEG Inc. and its
subsidiaries and shall at all times remain employees or independent contractors,
as the case may be, of PEG Inc. or one of its subsidiaries or a third party and
shall not become or be deemed to be employees of PEG 1 or PEG 2 or any of their
respective subsidiaries. No person shall perform any services hereunder not
authorized to be performed hereunder by such person.

 

Article X
DISPUTE RESOLUTION

 

Section 10.01    Procedure. The Parties shall attempt, in good faith, to resolve
or cure all disputes by mutual agreement in accordance with this Article X
before initiating any legal action or attempting to enforce any rights or
remedies hereunder (including termination), at law or in equity (regardless of
whether this Article X is referenced in the provision of this Agreement which is
the basis for any such dispute). If there is a dispute as to whether a breach or
default has occurred or if any other dispute under this Agreement has arisen,
any Party may give notice thereof to the other Parties which notice shall
describe in reasonable detail the basis and specifics of the alleged breach,
default or dispute. Within five (5), or such other time as the Parties may
agree, days after delivery of such notice, the designated representatives of all
Parties shall meet to discuss and attempt to resolve or cure such dispute or
alleged breach or default. If such representatives are unable to resolve the
dispute or alleged breach or default within fifteen (15) days after delivery of
such notice, the matter shall be referred to a “Senior Officer” of PEG Inc., a
“Senior Officer” of PEG 1, and a “Senior Officer” of PEG 2, for resolution or
cure. If the Senior Officers are unable to resolve the matter within ten (10)
days after the matter has been referred to them, the Parties may have recourse
to mediation, arbitration or other alternative dispute resolution mechanism of
their mutual selection. If the Parties cannot agree on an alternative dispute
resolution mechanism, each Party may pursue its own legal remedies.

 

Section 10.02    Continuation of Work. Pending final resolution of any dispute,
the Parties shall continue to fulfill their respective obligations under this
Agreement; provided, however,

 

14

 

that a Party may withhold any amount that is the subject of dispute from any
payment otherwise due hereunder during the pendency of any dispute resolution
proceeding, including the pursuit of legal remedies. Upon a Party prevailing in
such dispute, the other Parties shall immediately pay to the prevailing Party
the unpaid amount in dispute with interest thereon, which interest shall accrue,
at the Reference Rate, for each day from and including the date on which such
amount was originally due to, but excluding, the date of actual payment thereof.

 

Article XI
COMMENCEMENT AND TERMINATION

 

Section 11.01    Term. This Agreement shall continue in full force and effect
(a) with respect to PEG 1, until a wind-up of PEG 1 is completed in accordance
with the terms of the PEG 1 LPA, and (b) with respect to PEG 2, until a wind-up
of PEG 2 is completed in accordance with the terms of the PEG 2 LPA, unless
earlier terminated (in whole or in part) in accordance with Section 11.03,
Section 11.04, or Section 11.05 (the “Term”).

 

Section 11.02    Cooperation. In connection with any termination of this
Agreement each Party shall cooperate with all reasonable requests of the other
Parties in connection with the transition of its respective services to the
entity selected by the other Parties, if applicable, to undertake such services
after such termination of the Term. Following any termination pursuant to
Section 11.03, neither PEG 1 nor PEG 2 shall be entitled to reimbursement of
costs and expenses other than reimbursement for the services and reasonable
expenses incurred by PEG 1 or PEG 2, as applicable, in connection with the
transition of the PEG Inc. Services pursuant to this Section 11.02 for the
period after such termination. Following any termination pursuant to Section
11.04, neither PEG 2 nor PEG Inc. shall be entitled to reimbursement of costs
and expenses other than reimbursement for the services and reasonable expenses
incurred by PEG 2 or PEG Inc., as applicable, in connection with the transition
of the PEG 1 Services pursuant to this Section 11.02, for the period after such
termination. Following any termination pursuant to Section 11.05, neither PEG
Inc. nor PEG 1 shall be entitled to reimbursement of costs and expenses other
than reimbursement for the services and reasonable expenses incurred by PEG Inc.
or PEG 1, as applicable, in connection with the transition of the PEG 2 Services
pursuant to this Section 11.02, for the period after such termination.

 

Section 11.03    Early Termination by PEG Inc. PEG Inc. may terminate this
Agreement with respect to PEG 1 or PEG 2, as applicable, effective upon written
notice of termination to PEG 1 and PEG 2, as applicable, if:

 

(a)                PEG 1 or PEG 2, as applicable, defaults in the performance or
observance of any material term, condition or agreement contained in this
Agreement and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30-day period; provided, however, that if the fact, circumstance or
condition that is the subject of such obligation cannot reasonably be remedied
within such 30-day period and if, within such period, PEG 1 or PEG 2, as
applicable, provides reasonable evidence to PEG Inc. that it has commenced, and
thereafter proceeds with all due diligence, to remedy the fact, circumstance or
condition that is the subject of such obligation, such period shall be extended
for a reasonable period satisfactory to PEG Inc., acting reasonably, for PEG 1
or PEG 2, as applicable, to remedy the same;

 

15

 

(b)               PEG 1 or PEG 2, as applicable, engages in any act of gross
negligence, fraud or wilful misconduct in performance of its obligations under
this Agreement;

 

(c)                PEG 1 or PEG 2, as applicable, makes a general assignment for
the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver liquidator,
trustee or assignee in bankruptcy or in insolvency; or

 

(d)               PEG 1 or PEG 2, as applicable, or substantially all of their
respective assets, is acquired by an unrelated third party.

 

Section 11.04    Early Termination by PEG 1. PEG 1 may terminate this Agreement
with respect to PEG Inc. or PEG 2, as applicable, effective upon written notice
of termination to PEG Inc. or PEG 2, as applicable, if:

 

(a)                PEG Inc. or PEG 2, as applicable, defaults in the performance
or observance of any material term, condition or agreement contained in this
Agreement and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30-day period; provided, however, that if the fact, circumstance or
condition that is the subject of such obligation cannot reasonably be remedied
within such 30-day period and if, within such period, PEG Inc. or PEG 2, as
applicable, provides reasonable evidence to PEG 1 that it has commenced, and
thereafter proceeds with all due diligence, to remedy the fact, circumstance or
condition that is the subject of such obligation, such period shall be extended
for a reasonable period satisfactory to PEG 1, acting reasonably, for PEG Inc.
or PEG 2, as applicable, to remedy the same;

 

(b)               PEG Inc. or PEG 2, as applicable, engages in any act of gross
negligence, fraud or wilful misconduct in performance of its obligations under
this Agreement; or

 

(c)                PEG Inc. or PEG 2, as applicable, makes a general assignment
for the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver liquidator,
trustee or assignee in bankruptcy or in insolvency.

 

Section 11.05    Early Termination by PEG 2. PEG 2 may terminate this Agreement
with respect to PEG Inc. or PEG 1, as applicable, effective upon written notice
of termination to PEG Inc. or PEG 1, as applicable, if:

 

(a)                PEG Inc. or PEG 1, as applicable, defaults in the performance
or observance of any material term, condition or agreement contained in this
Agreement and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30-day period; provided, however, that if the fact,

 

16

 

circumstance or condition that is the subject of such obligation cannot
reasonably be remedied within such 30-day period and if, within such period, PEG
Inc. or PEG 1, as applicable, provides reasonable evidence to PEG 2 that it has
commenced, and thereafter proceeds with all due diligence, to remedy the fact,
circumstance or condition that is the subject of such obligation, such period
shall be extended for a reasonable period satisfactory to PEG 2, acting
reasonably, for PEG Inc. or PEG 1, as applicable, to remedy the same;

 

(b)               PEG Inc. or PEG 1, as applicable, engages in any act of gross
negligence, fraud or wilful misconduct in performance of its obligations under
this Agreement;

 

(c)                PEG Inc. or PEG 1, as applicable, makes a general assignment
for the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver liquidator,
trustee or assignee in bankruptcy or in insolvency; or

 

(d)               With respect to PEG 1, PEG 1, or substantially all of PEG 1’s
assets, is or are acquired by an unrelated third party.

 

Article XII
INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Section 12.01    Indemnification.

 

(a)                Each of PEG 1 and PEG 2 shall, individually and not joint and
severally, indemnify and hold PEG Inc., its officers, directors, shareholders,
employees, representatives, and agents acting on their behalf harmless from any
damage, loss, liability or expense (including reasonable attorneys’ fees)
incurred by PEG Inc. as a result of PEG 1’s or PEG 2’s, as applicable,
performance of its respective obligations under this Agreement, except to the
extent such damage, loss, liability or expense results from PEG Inc.’s gross
negligence, fraud, wilful misconduct or breach of its obligations under this
Agreement.

 

(b)               Each of PEG Inc. and PEG 1 shall, individually and not joint
and severally, indemnify and hold PEG 2, its officers, partners, members,
employees, representatives and agents acting on their behalf harmless from any
damage, loss, liability or expense (including reasonable attorneys’ fees)
incurred by PEG 2 as a result of PEG Inc.’s or PEG 1’s, as applicable,
performance of its respective obligations under this Agreement, except to the
extent such damage, loss, liability or expense results from PEG 2’s gross
negligence, fraud, wilful misconduct or breach of its obligations under this
Agreement.

 

(c)                Each of PEG Inc. and PEG 2 shall, individually and not joint
and severally, indemnify and hold PEG 1, its officers, partners, members,
employees, representatives and agents acting on their behalf harmless from any
damage, loss, liability or expense (including reasonable attorneys’ fees)
incurred by PEG 1 as a result of PEG Inc.’s or PEG 2’s, as applicable,
performance of its respective obligations under this Agreement, except to the
extent

 

17

 

such damage, loss, liability or expense results from PEG 1’s gross negligence,
fraud, wilful misconduct or breach of its obligations under this Agreement.

 

Section 12.02    Exclusion of Consequential Damages. None of PEG Inc., PEG 1, or
PEG 2 shall be liable hereunder for punitive, consequential or indirect damages
of any nature including, but not limited to, damages for lost profits or
revenues or the loss or use of such profits or revenue.

 

Section 12.03    Total Limitation on Liability. An indemnifying Party’s total
liability to an indemnified Party in any fiscal year during the Term on all
claims of any kind, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, for all losses or damages
arising out of, connected with, or resulting from this Agreement or from the
performance or breach thereof, or from any services covered by or furnished
during the Term of this Agreement, shall in no case exceed the aggregate value
of the fees paid by the applicable indemnified Party to the applicable
indemnifying Party for such fiscal year; provided, however, that the foregoing
limitation on liability shall not apply to damage to the applicable indemnified
Party caused by the gross negligence, fraud or willful misconduct of the
applicable indemnifying Party with respect to the subject matter of this
Agreement.

 

Section 12.04    Survival. For the avoidance of doubt, the provisions of this
Article XII shall survive the completion of the respective services rendered
under, or any termination or purported termination of, this Agreement.

 

Article XIII
RIGHT TO PURCHASE CERTAIN ASSETS

 

Section 13.01    Purchase Right. To the extent PEG 2 or PEG Inc., as applicable,
exercises its right to effect a PEG 1 Reintegration, PEG 2 Reintegration, or PEG
2 Transition, PEG 2 or PEG Inc., as applicable, shall have the unconditional
right and option to purchase for fair market value (as determined in accordance
with this Agreement) any Support Assets owned by PEG 1 or PEG 2, as applicable,
exercisable by such Party in its sole discretion at any time during the Term
(the “Purchase Right”), and PEG 1 or PEG 2, as applicable, will take all actions
necessary to cause the sale and transfer to PEG 2 or PEG Inc., as applicable, of
any Support Assets with respect to which PEG 2 or PEG Inc., as applicable, has
exercised the Purchase Right.

 

Section 13.02    Procedure. PEG Inc. shall deliver to PEG 1 or PEG 2, as
applicable, written notice upon the exercise of the Purchase Right, which notice
shall specify the Support Assets with respect to which PEG Inc. is exercising
the Purchase Right. Thereafter, the Parties will negotiate in good faith the
fair market value that PEG Inc. or PEG 2, as applicable, will pay PEG 1 or PEG
2, as applicable, for any Support Asset being purchased and the other terms and
conditions with respect thereto. The Parties will complete the purchase and sale
within thirty (30) days following receipt of PEG Inc.’s or PEG 2’s, as
applicable, initial notice to PEG 1 or PEG 2.

 

Section 13.03    Disputes. Any dispute between the Parties arising with respect
to the purchase and sale of Support Assets, including with respect to the fair
market value of any Support Assets, shall be settled in accordance with Article
X hereof.

 

18

 

Section 13.04    Transfer. PEG 1 or PEG 2, as applicable, will exercise
commercially reasonable efforts to promptly transfer and assign to PEG Inc. or
PEG 2, as applicable, any licenses, registrations, warranties, consents and
other rights associated with any Support Assets purchased by PEG Inc. or PEG 2,
as applicable, pursuant to the Purchase Right. In the event that any such
license, registration, warranty, consent or other right is not by its terms
transferable to PEG Inc. or PEG 2, as applicable,, PEG 1 or PEG 2, as
applicable, will enter into such arrangements that give PEG Inc. or PEG 2, as
applicable, substantially the same benefit as though such license, registration,
warranty, consent or other right was transferred to PEG Inc. or PEG 2, as
applicable, pursuant to the Purchase Right.

 

Article XIV
MISCELLANEOUS

 

Section 14.01    Assignment.

 

(a)                Assignment by PEG 1. PEG 1 may not assign this Agreement
without the prior written consent of PEG Inc. and PEG 2.

 

(b)               Assignment by PEG 2. PEG 2 may not assign this Agreement
without the prior written consent of PEG Inc. and PEG 1.

 

(c)                Assignment by PEG Inc. PEG Inc. may not assign this Agreement
without the prior written consent of PEG 1 and PEG 2, provided, however, that
PEG Inc. may pledge, collaterally assign, or encumber its rights under this
Agreement to any lender of PEG Inc. or its Affiliates. In such event, PEG 1 and
PEG 2 agree to execute a consent and/or acknowledgement to such collateral
assignment in form and substance reasonably acceptable to PEG 1 and PEG 2 and
consistent with thencurrent financing practices. Notwithstanding the foregoing,
PEG Inc. may assign this Agreement without the prior written consent of PEG 1 or
PEG 2 to any of its Affiliates, provided that such Affiliate agrees to be bound
by the terms of this Agreement.

 

Section 14.02    Authorization. Except as expressly authorized in writing by PEG
Inc. or PEG 2, as applicable, or as contemplated under the PEG 1 Services, PEG 1
nor any of its employees, officers or agents, shall have the right to bind PEG
Inc. or PEG 2 or create any obligation or to make any representation on behalf
of PEG Inc. or PEG 2. Except as expressly authorized in writing by PEG Inc. or
PEG 1, as applicable, PEG 2 nor any of its officers or agents, shall have the
right to bind PEG Inc. or PEG 1 or create any obligation or to make any
representation on behalf of PEG Inc. or PEG 1. Except as expressly authorized in
writing by PEG 1 and PEG 2, as applicable, or as contemplated under the PEG Inc.
Services, PEG Inc. nor any of its employees, officers or agents, shall have the
right to bind PEG 1 or PEG 2 or create any obligation or to make any
representation on behalf of PEG 1 or PEG 2.

 

Section 14.03    Governing Law, Jurisdiction, Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
excluding any conflict-oflaws rule or principle that might refer the governance
or the construction of this Agreement to the law of another jurisdiction
irrespective of the choice of laws principles. Each Party hereby irrevocably
submits to the exclusive jurisdiction of any state or federal court sitting in
New York, New York in connection with any claim, suit, action or proceeding
arising out of or relating to

 

19

 

this Agreement or the transactions contemplated hereby or any dealings between
the Parties relating to the subject matter of this Agreement and the
relationship that is being established. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.

 

Section 14.04    No Partnership. Nothing contained in this Agreement and no
action taken by any Party to this Agreement shall be (i) deemed to create any
company, partnership, joint venture, association or syndicate among or between
any of the Parties; or (ii) except as contemplated under the PEG Inc. Services,
the PEG 1 Services, or the PEG 2 Services, as applicable, deemed to confer on
any Party any expressed or implied right, power or authority to enter into any
agreement or commitment, express or implied, or to incur any obligation or
liability on behalf of any other Party, except as expressly authorized in
writing.

 

Section 14.05    Notice. All notices, requests, consents, demands and other
communications (collectively “notices”) required or permitted to be given under
this Agreement shall be in writing signed by the Party giving such notice and
shall be given to each Party at its address or fax number set forth in this
Section 14.05 or at such other address or fax number as such Party may hereafter
specify for such purpose by notice to the other Party and shall be either
delivered personally or sent by fax or registered or certified mail, return
receipt requested, postage prepaid, or by a nationally recognized overnight
courier service. A notice shall be deemed to have been given (i) when
transmitted if given by fax or (ii) when delivered, if given by any other means.
Notices shall be sent to the following addresses:

 

To PEG Inc.:

 

Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111
Attention: General Counsel
Facsimile: (415) 362¬7900

 

To PEG 1:

 

Pattern Energy Group LP
Pier 1, Bay 3
San Francisco, CA 94111
Attention: General Counsel
Facsimile: (415) 362¬7900

 

20

 

To PEG 2:

 

Pattern Energy Group 2 LP
Pier 1, Bay 3
San Francisco, CA 94111
Attention: General Counsel
Facsimile: (415) 362¬7900

 

Section 14.06    Usage. This Agreement shall be governed by the following rules
of usage: (i) a reference in this Agreement to a Person includes, unless the
context otherwise requires, such Person’s successors and permitted assignees;
(ii) a reference in this Agreement to a law, license, or permit includes any
amendment, modification or replacement to such law, license or permit; (iii)
accounting terms used in this Agreement shall have the meanings assigned to them
by GAAP; (iv) a reference in this Agreement to an article, section, exhibit,
schedule or appendix is to an article, section, exhibit, schedule or appendix of
this Agreement unless otherwise stated; (v) a reference in this Agreement to any
document, instrument or agreement shall be deemed to include all appendices,
exhibits, schedules and other attachments thereto and all documents, instruments
or agreements issued or executed in substitution thereof, and shall mean such
document, instrument or agreement, or replacement thereof, as amended, modified
and supplemented from time to time in accordance with its terms and as the same
is in effect at any given time; (vi) unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (vii) the words “include” and “including” and
words of similar import used in this Agreement are not limiting and shall be
construed to be followed by the words “without limitation”, whether or not they
are in fact followed by such words.

 

Section 14.07    Entire Agreement. This Agreement (including all appendices and
exhibits thereto) constitutes the entire agreement and understanding of the
parties thereto with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings with respect to such
subject matter.

 

Section 14.08    Amendment. Neither this Agreement nor any of the terms hereof
may be terminated, amended, supplemented, waived or modified orally, but only by
a document in writing signed by both Parties.

 

Section 14.09    Confidential Information.

 

(a)                Except as required by applicable law or explicitly required
or permitted by this Agreement, no Party shall, without the prior written
consent of the other Party, (i) disclose any confidential information obtained
from the other Party to any third parties, other than to consultants, employees,
officers and potential financing parties who have agreed to keep such
information confidential as contemplated by this Agreement and who need the
information to carry out the purpose for which they were engaged (ii) use any
confidential information obtained from the other party except for the purposes
set forth in the Agreement.

 

21

 

(b)               This Section 14.09 does not apply to information that the
receiving party can demonstrate is presently a matter of public knowledge or
which is or becomes available as a matter of public knowledge from a source
which is not known to be prohibited from disclosing such information. In the
event that a Party is requested or required by legal or regulatory authority to
disclose any confidential information, the Party shall promptly notify the
disclosing Party of such request or requirement prior to disclosure so that the
disclosing Party may seek an appropriate protective order. Notwithstanding any
other provision of this Agreement, the receiving Party shall have the right to
disclose only so much of the confidential information as, in the advice of its
legal counsel, the receiving party is legally required to disclose. In such an
event, the receiving Party agrees to use good faith efforts to ensure that all
confidential information that is so disclosed will be accorded confidential
treatment.

 

(c)                The foregoing obligations will not apply to the tax treatment
or tax structure of the transactions contemplated by this Agreement (the
“Transaction”) and each Party (and any employee, representative, or agent of any
party) may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all other materials of
any kind (including opinions or other tax analysis) that are provided to any
party relating to such tax treatment and tax structure. However, any such
information relating to such tax treatment and tax structure is required to be
kept confidential to the extent necessary to comply with any applicable
securities laws. The preceding sentences are intended to cause the Transaction
not to be treated as having been offered under conditions of confidentiality for
purposes of Sections 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor
provision) of the Treasury Regulations issued under the Internal Revenue Code of
1986, as amended, and will be construed in a manner consistent with such
purpose.

 

Section 14.10    Discharge of Obligations. With respect to any duties or
obligations discharged hereunder by a Party, such Party may discharge such
duties or obligations through the personnel of an affiliate of such Party;
provided that, notwithstanding the foregoing, the Party shall remain fully
liable hereunder for such discharged duties and obligations, unless such duties
are assigned pursuant to Section 14.01.

 

Section 14.11    Third Party Beneficiaries. Except as otherwise expressly stated
herein, this Agreement is intended to be solely for the benefit of the Parties
hereto and their permitted assignees and is not intended to and shall not confer
any rights or benefits to the general public or any other third party not a
signatory hereto.

 

Section 14.12    Severability. Any provision of this Agreement that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.

 

Section 14.13    Binding Effect. The terms of this Agreement shall be binding
upon, and inure to the benefit of, the Parties hereto and their successors and
permitted assigns. Subject to Section 14.11, nothing in this Agreement, whether
express or implied, shall be construed to

 

22

 

give any Person other than a Party hereto any legal or equitable right, remedy
or claim under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

 

Section 14.14    Counterparts. This Agreement may be executed by the Parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

23

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
as of the date first above written.

 



      PATTERN ENERGY GROUP INC.                                     By: /s/
Esben Pedersen           Name: Esben Pedersen           Title: Chief Investment
Officer                



 

 

 

 

 

[Signature Page to Multilateral Management Services Agreement]

 



 

 

 

      PATTERN ENERGY GROUP LP                                     By: /s/ Daniel
M. Elkort           Name: Daniel M. Elkort           Title: Vice President      
         

 

 

 

 



[Signature Page to Multilateral Management Services Agreement]

 





 

 

 

      PATTERN ENERGY GROUP 2 LP                                     By: /s/
Dyann Blaine           Name: Dyann Blaine           Title: Vice President      
         

 

 

 

 

 

 



[Signature Page to Multilateral Management Services Agreement]

 



 

 

Schedule 1 

Shared PEG Executives

 

Executive 

Title at PEG 1 

Approximate Expected Allocation to PEG 1 and PEG 2 (collectively) 

Mike Garland Chief Executive Officer 30-50% Hunter Armistead Executive Vice
President, Business Development 60-80% Daniel Elkort Executive Vice President
and General Counsel 50-70% Mike Lyon Chief Financial Officer 20-40% Esben
Pedersen Chief Investment Officer 40-60% Kevin Deters Vice President,
Engineering & Construction 70-90% Kevin Devlin Senior Vice President, Strategic
Operations 40-50% Chris Shugart Senior Vice President, Operations 10-20%

 

 

 



Schedule 1

 



 

 

Exhibit A



 

Methodology for Determining Allocation of Cost and Expenses

 

1.Allocation of costs and expenses will be between Pattern Energy Group LP (PEG
1), Pattern Energy Group 2 LP (PEG 2) and Pattern Energy Group Inc. (PEG Inc.).

 

2.Costs and expenses relating to the provision of Services by one Party to
another Party that are incurred by (a) PEG 1 or any of its subsidiaries will be
allocated to PEG Inc. and PEG 2, as applicable, (b) PEG Inc. or any of its
subsidiaries will be allocated to PEG 1 and PEG 2, as applicable, and (c) PEG 2
or any of its subsidiaries will be allocated to PEG 1 and PEG Inc., as
applicable.

 

3.Costs and expenses incurred in connection with the provision of Services by
one Party to another Party included in the allocation will be:

 

a.Employee (labor) related, including but not limited to salaries and benefits;

 

b.Travel and entertainment;

 

c.Professional fees, including but not limited to consulting and legal;

 

d.Information technology, including but not limited to computer hardware,
network services, software licenses and telecom;

 

e.General and administrative, including but not limited to insurance, rent, and
other facilities, advertising, office supplies, public relations, and delivery
charges;

 

f.Cash bonus compensation for employees; provided, however, with respect to
members of the executive management team of PEG Inc., PEG 1, or PEG 2, as
applicable, such bonus compensation will only be included to the extent that
such compensation does not exceed 120% of the average compensation paid to such
executive during the three (3) prior calendar years (or fewer if such executive
has less than three (3) years of service) (after disregarding from such
three-year average any compensation in any such year that exceeded the
three-year trailing average of such 120% threshold). For the avoidance of doubt,
cash bonus compensation includes variable cash incentive awards settled in cash
in an applicable period; and

 

g.Non-cash compensation for employees, to the extent such non-cash compensation
does not exceed 10% of the total compensation paid in such calendar year.

 

4.Allocating labor and other costs and expenses will be determined by
percentages based on timestudy results. Quarterly questionnaires will be
completed by all employees and will require all employees to accurately
designate time spent on various categories, including but not limited to
development, construction, operating projects owned by PEG Inc. or general
corporate matters.

 

5.PEG 1 and PEG 2 will allocate costs and expenses to PEG Inc. by:

 

 

 



Exhibit A



 

 

a.Determining its total costs and expenses as listed above.

 

b.Determine the allocation percentage from quarterly timestudy questionnaire
results. In general, percent classifications to operating projects owned by PEG
Inc. will be used to allocate costs from PEG 1 or PEG 2, as applicable, to PEG
Inc.

 

c.Allocated costs and expenses will be equal to total costs and expenses
multiplied by the allocation percentage.

 

6.PEG Inc. and PEG 2 will allocate costs and expenses to PEG 1 by:

 

a.Determining its total costs and expenses as listed above.

 

b.Determine allocation percentage from quarterly timestudy questionnaire
results. In general, percent classifications to operating projects owned by PEG
Inc. will be attributed to PEG Inc. The remaining percentage will be used to
allocate costs from PEG Inc. and PEG 2 to PEG 1.

 

c.Allocated costs and expenses will be equal to total costs multiplied by the
allocation percentage.

 

7.PEG Inc. and PEG 1 will allocate costs and expenses to PEG 2 by:

 

a.Determining its total costs and expenses as listed above.

 

b.Determine allocation percentage from quarterly timestudy questionnaire
results. In general, percent classifications to operating projects owned by PEG
Inc. will be attributed to PEG Inc. The remaining percentage will be used to
allocate costs from PEG Inc. and PEG 1 to PEG 2.

 

c.Allocated costs and expenses will be equal to total costs multiplied by the
allocation percentage.

 

 

 

Exhibit A





 

 

 

